Title: John Bruce to James Madison, 23 August 1827
From: Bruce, John
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Winchester Academy
                                
                                23 Augst. 1827
                            
                        
                        I find from the Newspapers, that the Chair of Natural philosophy in the University is now vacant, by the
                            translation of Professor Bonnycastle to the Mathematical School. Experience, talent, & Moral Character will no
                            doubt guide the distinguished board in appointing a successor to that scientific gentleman, and influenced by the honour,
                            emolument & usefulness of the situation, the friends of the Institution may have furnished the Visitors with a
                            wide field of selection. Pardon me Sir, if my recollections of you, my desire of bettering my condition, & a
                            belief that my experience at least, might not be unsuitable to that appointment may have emboldened me, to present through
                            your medium, my humble name to the Guardians of the University. Allow me to observe, that during seven years of my
                            superintendence of this Academy upwards of one hundred Students have completed the course of Nat. Phi contained in the
                            text books of most of our Colleges: & that I have experienced the proud satisfaction of learning that many of my
                            pupils have been distinguished for proficiency & good character at the University of this, as well as of other
                            States. Your most obedient humble Srt.
                        
                            
                                John Bruce
                            
                        
                    